DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to amendments filed on 12/27/2021.  Claims 3, 4, 6, 10-13, 15-17, and 21-34 have been cancelled.  No claims have been amended or added.  Therefore, claims 1, 2, 5, 7-9, 14, 18-20, and 35-45 are currently pending and have been examined.

Election/Restrictions
Claims 1, 2, 5, 7-9, 14, 18-20, and 41-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election with traverse of group II in the reply filed on 12/27/2021 is acknowledged.  The traversal is on the ground(s) that Examiner would not be unduly burdened if forced to examine groups I and II.  This is not found persuasive because of the reasons provided by the Examiner in the Requirement for Restriction/Election dated 09/28/2021 where it was indicated that the inventions listed were independent and distinct and there would be a serious search and examination burden on the Examiner.  Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 35-40 (Group I) are drawn to a computer-implemented method for 

Claims 35-40 (Group I) involve abstract steps, emphasized in bold, of a computer-implemented method for adjudicating medical transactions, the method comprising: receiving information about a requested medical treatment for a patient and health insurance information for the patient from a treatment clinic computing system; determining a copayment amount to be paid by the patient for the requested medical treatment by identifying the respective medical treatment on a medical treatment database; determining a first covered amount to be paid by an insurer of the patient for the requested medical treatment and a second covered amount to be paid by the insurer of the patient for a substitute medical treatment; transmitting data associated with the medical treatment to the treatment clinic computer to enable a point of sale transaction for at least one of the requested medical treatment or the substitute medical treatment; transmitting data specifying copayment amount to be paid by the patient to the treatment clinic prior to a respective treatment being scheduled; and transmitting a bill to the insurer for one of the first or the second covered amounts simultaneous to transmitting the data specifying the copayment amount to be paid by the patient to the treatment clinic, in response to receiving an indication about whether the patient has selected the requested medical treatment or the substitute medical treatment.  These abstract steps can be characterized as directed to the abstract idea of determination and simultaneous transmission of patient copayment amount and insurer bill for a selected medical treatment, which is certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves determining patient copayment amount and insurance covered amount for medical treatment based on rules and provides commercial/legal interactions with the patient and insurer on what they are to pay for the medical treatment.  Accordingly, the claims recite an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in the claims, other than those elements involved in the abstract idea, emphasized in italics, of Claims 35-40 (Group I) involve a computer-implemented method for adjudicating medical transactions, the method comprising: receiving information about a requested medical treatment for a patient and health insurance information for the patient from a treatment clinic computing system; determining a copayment amount to be paid by the patient for the requested medical treatment by identifying the respective medical treatment on a medical treatment database; determining a first covered amount to be paid by an insurer of the patient for the requested medical treatment and a second covered amount to be paid by the insurer of the patient for a substitute medical treatment; transmitting data associated with the medical treatment to the treatment clinic computer to enable a point of sale transaction for at least one of the requested medical treatment or the substitute medical treatment; transmitting data specifying copayment amount to be paid by the patient to the treatment clinic prior to a respective treatment being scheduled; and transmitting a bill to the insurer for one of the first or the second covered amounts simultaneous to transmitting the data specifying the copayment amount to be paid by the patient to the treatment clinic, in response to receiving an indication about whether the patient has selected the requested medical treatment or the substitute medical treatment, amount to no more than the recitation of:
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the claimed determinations to patient copayment and insurance payment amounts;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer system that includes a computer and database;
Limiting the abstract idea to medical treatment payment data, because limiting application of the abstract idea to medical treatment payment data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – similarly, the current invention presents medical treatment options to patients, has the patient choose a treatment option, then uses the chosen treatment to optimize the amounts owed by the patient and insurer.
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely transmits a bill to the insurer for one of the first or the second covered amounts simultaneous to transmitting the data specifying the copayment amount to be paid by the patient to the treatment clinic.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to medical treatment data;
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely determines and transmits patient and insurer invoices on a general purpose computer;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates insurer and patient payment amounts from patient medical treatment and health insurance information and sends the insurer and patient payment amounts to a treatment provider and insurer using generic computer components;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention uses software to tailor patient and insurer payment amounts for a particular patient’s medical treatment and provide them to the respective parties utilizing a generic computer;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following paragraphs and/or figures of the Specification disclose that the additional elements (i.e. a computer and database) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving information, determining patient copayment, determine insurer covered amount, transmitting data, enabling point of sale transaction, transmitting copayment amount, transmitting bill to insurer) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. medical treatment payment adjudication):

    PNG
    media_image1.png
    771
    535
    media_image1.png
    Greyscale
  


[0021] Fig. 1 is a schematic illustration of the various participants of the present
system. The locations of their hardware systems and the lines of electronic
communication between these participants are also shown. Also shown are the directions

in Fig. 1 are required in all aspects of the present invention. For example, the financial
services card clearing house (CH) is optional and is used only in aspects of the invention
(shown in Fig. 4) where the patient's health insurance card is also a credit or debit card.

[0022] The system participants illustrated in Fig. 1 are as follows. System 10 includes
a retail clinic (RC), staffed by a clinician (RN). Retail clinics (RC) are found inside
pharmacies, supermarkets, big-box retailers and in independently operated retail spaces
and are staffed by nurse practitioners, registered nurses, physician assistants and
physicians.

[0023] A patient (PA) enters a retail clinic (RC), signs into the clinic and indicates the
medical treatment they require. The patient is called into the clinicians' office, at which
time the patient shows the clinician their health insurance card. As will be explained in
detail below, the clinician (RN) uses the retail clinic computer system (and/or financial
card swipe machine) to transmit and receive data to a centralized adjudication facility
(CAF). Centralized adjudication facility (CAF) then makes the determination of patient
coverage, eligibility and copayment amount. That determination information is then
transmitted back to the computer and/or the financial card swipe machine located in retail
clinic (RC). In the exemplary method of Figs. 2 and 3, information is transmitted back
and forth directly between retail clinic (RC) and centralized adjudication facility (CAF).
In the exemplary method of Fig. 4 which uses a financial card, the information is instead
transmitted through a financial services card clearing house (CH).

[0024] After (or while) determining patient medical coverage, eligibility and
copayment amount, the centralized adjudication facility (CAF) then bills insurer (INS).
Insurer (INS) then sends funds to centralized adjudication facility (CAF), and centralized
adjudication facility (CAF) then sends funds to retail clinic's parent company. As such,
retail clinic (RC) is paid for patient medical treatment (with patient (PA) paying their
copayment amount, and insurer (INS) paying the remainder of the cost).

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. patient copayment and insurer payment amounts) and does not impose meaningful limits on the scope of the claims;
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites electronically keeping records of patient medical treatments and health insurance information;
Recording a customer’s order, e.g. see Apple, Inc. v. Ameranth – similarly, the current invention receives a customer order for a medical treatment, and stores the order in a database and/or electronic memory;
Presenting offers and gathering statistics, e.g. see OIP Techs. v. Amazon, Inc. – similarly, the current invention displays offers regarding different medical treatments to users, and obtains data regarding a selected medical treatment;
Determining an estimated outcome and setting a price, e.g. see OIP Techs. v. Amazon, Inc. – similarly, the current invention determines a particular price for selected treatment based on patient and health insurance information;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of determination and simultaneous transmission of patient copayment amount and insurer bill for a selected medical treatment.

Furthermore, dependent claims 36-40 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract ideas such as determining copayments based on eligibility information, determining eligibility information based on patient identification, and generic computer activities such as transmitting over NCPDP network, receiving data via NCPDP standard messaging, receiving data via an internet enabled web interface, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 35-40 are ineligible.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a computer-implemented method for adjudicating medical transactions, the method comprising: receiving information about a requested medical treatment for a patient and health insurance information for the patient from a treatment clinic computing system; determining a copayment amount to be paid by the patient for the requested medical treatment by identifying the respective medical treatment on a medical treatment database; determining a first covered amount to be paid by an insurer of the patient for the requested medical treatment and a second covered amount to be paid by the insurer of the patient for a substitute medical treatment; transmitting data associated with the medical treatment to the treatment clinic computer to enable a point of sale transaction for at least one of the requested medical treatment or the substitute medical treatment; transmitting data specifying copayment amount to be paid by the patient to the treatment clinic prior to a respective treatment being scheduled; and transmitting a bill to the insurer for one of the first or the second covered amounts simultaneous to transmitting the data specifying the copayment amount to be paid by the patient to the treatment clinic, in response to receiving an indication about whether the patient has selected the requested medical treatment or the substitute medical treatment, as recited in independent claim 35, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was Boyer, et al. (US 7,949,580 B1) and Provost, et al. (US 6,341,265 B1).  Boyer discloses in figure 4, column 13, lines 13-33, line 64 – column 14, line 7, diagnosis and treatment claim information are transmitted, in figure 4, column 12, lines 17-18, patient presents cobranded card to healthcare provider, in column 3, lines 63-67, cobranded card includes healthcare policy number, and in column 12, lines 17-67, card information is entered in website or swiped to check eligibility for a treatment before treatment is rendered, interpreted as a requested treatment.  Boyer further discloses in column 12, line 16 - column 13, line 3, coverage and eligibility are verified at a website for a particular service before the service is rendered, in column 7, lines 23-52, in real time, adjudication engine determines amount owed by patient and third party payor at the same time, and in column 11, lines 52-55, patient amount includes copay.  Provost discloses in column 4, lines 39-51 a remote server instantaneously notifying a medical technician who submitted a claim of amount to be paid by an insurer and a copayment amount to collected from a patient before treatment.  Boyer/Provost however fails to teach or suggest a computer-implemented method for adjudicating medical transactions, the method comprising: receiving information about a requested medical treatment for a patient and health insurance information for the patient from a treatment clinic computing system; determining a copayment amount to be paid by the patient for the requested medical treatment by identifying the respective medical treatment on a medical treatment database; determining a first covered amount to be paid by an insurer of the patient for the requested medical treatment and a second covered amount to be paid by the insurer of the patient for a substitute medical treatment; transmitting data associated with the medical treatment to the treatment clinic computer to enable a point of sale transaction for at least one of the requested medical treatment or the substitute medical treatment; transmitting data specifying copayment amount to be paid by the patient to the treatment clinic prior to a respective treatment being scheduled; and transmitting a bill to the insurer for one of the first or the second covered amounts simultaneous to transmitting the data specifying the copayment amount to be paid by the patient to the treatment clinic, in response to receiving an indication about whether the patient has selected the requested medical treatment or the substitute not have been motivated to include these missing elements in an embodiment in the Boyer/Provost disclosures because it is not an obvious variation of Boyer/Provost to simultaneously transmit a bill to the insurer and transmit a patient copayment amount to a retail clinic.  Therefore, these features are not obvious because none of the prior art teaches or suggests a computer-implemented method for adjudicating medical transactions, the method comprising: receiving information about a requested medical treatment for a patient and health insurance information for the patient from a treatment clinic computing system; determining a copayment amount to be paid by the patient for the requested medical treatment by identifying the respective medical treatment on a medical treatment database; determining a first covered amount to be paid by an insurer of the patient for the requested medical treatment and a second covered amount to be paid by the insurer of the patient for a substitute medical treatment; transmitting data associated with the medical treatment to the treatment clinic computer to enable a point of sale transaction for at least one of the requested medical treatment or the substitute medical treatment; transmitting data specifying copayment amount to be paid by the patient to the treatment clinic prior to a respective treatment being scheduled; and transmitting a bill to the insurer for one of the first or the second covered amounts simultaneous to transmitting the data specifying the copayment amount to be paid by the patient to the treatment clinic, in response to receiving an indication about whether the patient has selected the requested medical treatment or the substitute medical treatment, as recited in independent claim 35, in combination with the other recited features of the claims.

Claims 35-40 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in this Office action.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Rutkowski, et al. (US 2007/0168234 A1) Techniques are disclosed for allowing a heath care provider to receive payment from a customer’s pre-funded account in exchange for health services provided to a customer, through the use of a healthcare card. The card is issued to the customer by a health plan organization and is linked to a pre-funded account for that customer. The health care provider is under contract with the organization to offer a pre-determined fee structure for covered services. Customers can obtain contracted rates for services via the card, regardless of any limitations that might apply under a health insurance policy or other program. Online, real-time methods are disclosed for the substantiation of payment claims to ensure they are within governmental guidelines for FSA/HRA/HSA coverage. Additional aspects are disclosed whereby health care providers can choose to be paid directly from a health plan organization via an electronic funds transfer into the provider's bank account.
Whitaker, et al. (US 2004/0148203 A1) A method of verifying insurance coverage relating to a member includes receiving at a financial transaction processing computer system a member identifier relating to the member and searching a database to determine if the member identifier is valid. The method also includes transmitting from the financial transaction processing computer system authorization information.
Hubers, D. (1996). Credit card system solves problem of collecting on co-payments. Los Angeles Business Journal, 18, p21A(1). Retrieved from https://dialog.proquest.com/professional/docview/1053243478?accountid=131444
Hubers, D. (1996). Credit card system solves problem of collecting on co-payments. Los Angeles Business Journal, 18, p21A(1). Retrieved from https://dialog.proquest.com/professional/docview/1053243478?accountid=131444. With RPM, any health care provider, whether it is a hospital, clinic, doctor, or dentist, can instantaneously determine a patient's insurance eligibility and any required copayment amounts, up front. Allowing a provider to collect its receivables instantaneously dramatically cuts the staff-time required to verify insurance coverage and to bill the patient. The provider can then secure payment by credit card or set up a monthly payment plan through Visa's Easy Pay signature-on-file program.
Hubers, D. (1996). Credit card system solves problem of collecting on co-payments. Los Angeles Business Journal, 18, p21A(1). Retrieved from https://dialog.proquest.com/professional/docview/1053243478?accountid=131444
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626